Detailed Action
1. 	This office action is in response to the communicated dated 17 December 2021 concerning application number 16/245,806 effectively filed on 11 January 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
3. 	Claims 1-15 are pending, of which claim 1 has been amended; and claims 1-15 are under consideration for patentability.

Response to Arguments
4. 	Applicant’s arguments dated 17 December 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive.
	Applicant argues that Deibel and Monty do not explicitly teach the liquid outlet to eject the liquid in the form of liquid droplets that are carried away by the gas stream to generate the atomized liquid spray (pages 5-7 of the Arguments). The Examiner the liquid stream can be disintegrated into liquid droplets by shearing between a high velocity gas and a low velocity liquid ([0018-0020]). The gas supply lines 71 and the liquid supply lines 73 are spatially separated ([FIG. 2, FIG. 4, see annotated figures below]), while providing their respective gas and liquid streams to the multi-fluid nozzle 5 ([0051-0053, FIG. 2, FIG. 4]). Furthermore, the gas stream and the liquid droplets can intersect inside or outside the multi-fluid nozzle 5 to create the atomizing spray ([0018-0020]). Therefore, the Examiner respectfully maintains that Deibel suggests the liquid outlet to eject the liquid in the form of liquid droplets that are carried away by the gas stream to generate the atomized liquid spray.  
	Applicant argues that the Deibel and Monty fail to teach wherein the apparatus is configured in such a way that the direction of motion of the gas stream which is ejected from said at least one gas outlet essentially determines the direction of motion of said atomized liquid spray (pages 7-8 of the Arguments). The Examiner respectfully disagrees, as Deibel teaches the gas to be supplied along a path into the nozzle which is where the atomized spray is emitted ([0018, 0022-0023]). Furthermore, Deibel teaches wherein the supplied gas is required for producing and tuning the atomized sprays of the nozzles ([0022]). This disclosure suggests that the supplied gas helps tune or control the motion of the atomized liquid spray. Therefore, the Examiner respectfully maintains that Deibel suggests wherein the apparatus is configured in such a way that the direction of motion of the gas stream which is ejected from said at least one gas outlet essentially determines the direction of motion of said atomized liquid spray. 
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. (US 2018/0214207 A1) in view of Monty et al. (US 2013/0323672 A1).
Regarding claim 1, Deibel teaches an apparatus for cooling tissues which are treated with an energy- based device, such as a laser (laser [0008]), the apparatus comprising: 
a spray nozzle which generates an atomized liquid spray for the treatment area (atomized liquid spray [0018]), wherein the atomized liquid spray is based on a mixture of liquid and gas (mixture of liquid and gas [0018]), wherein said spray nozzle comprises at least one liquid outlet which ejects a liquid in the form of liquid droplets (the multi-fluid nozzle 5 ejects liquid [abstract, 0010]. The multi-fluid nozzle 5 receives the liquid stream from the liquid supply line 73 [0051-0053, FIG. 2, FIG. 4]. Furthermore, the liquid stream can be disintegrated into liquid droplets [0018]), and at least one gas outlet which ejects a gas stream (the multi-fluid nozzle 5 ejects gas [abstract, 0010, 0022]. The multi-fluid nozzle 5 receives the gas stream from the gas supply lines 71 [0051-0053, FIG. 2, FIG. 4]), wherein the at least one liquid outlet is spatially separated from the at least one gas outlet (figures 2 and 4 illustrate the gas supply lines 71 and liquid supply lines 73 being spatially separated by the power line 72 [see the annotated figures below, 0052]. Furthermore, figures 2 and 4 show a gap between each of the gas supply lines 71, the liquid supply lines 73, and the power line 72 [see annotated figures below]) and arranged such that the gas stream ejected from the at least one gas outlet 
at least one delivery tube for delivering pressurized gas to said spray nozzle (the gas supply plate comprises a plurality of gas chambers or tubes which are respectively connected to each of the gas supply lines or channels. The gas supply lines deliver the gas through the gas chambers and the gas is then ejected from the outlet of the multi-fluid nozzle 5 [0022, 0025]).

    PNG
    media_image1.png
    1069
    823
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    805
    media_image2.png
    Greyscale

Deibel does not explicitly teach a pump for said liquid, wherein said pump is configured to operate in pulses.
The prior art by Monty is analogous is analogous to Deibel, as they both teach fluid delivery during laser treatments ([abstract]).
Monty teaches a pump for a liquid (paragraph 0020, positive displacement pump for fluid), wherein said pump is configured to operate in pulses (pump controls fluid in a pulsed pattern, paragraph 0037).
Therefore, it would been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Deibel’s multi-fluid nozzle with a pump, as taught by Monty. The advantage of this modification will allow for controlling the flow of the fluid with a pump.

Regarding claim 3, Deibel in view of Monty suggests the apparatus according to claim 1. Deibel and Monty do not explicitly teach a controller configured to control the gas pressure within said delivery tube in the range from 0.1 to 10 bar. However, Deibel teaches a controller configured to control the gas pressure within said delivery tube in the range from 0.5 to 3.5 bar ([0037]). Deibel’s gas pressure range lies within the gas pressure range disclosed by Applicant. Therefore, the Examiner respectfully submits that person having ordinary skill in the art may have been led to modify or further optimize Deibel’s gas pressure to range from about 0.1 to 10 bar. The advantage of this modification will provide an alternate gas pressure range that is suitable for the treatment of tissue. Furthermore, this modification may provide a gas pressure range that can be utilized to treat a wider variety of patient ailments or conditions (see MPEP 2144.05). 
Regarding claim 5, Deibel in view of Monty suggests the apparatus according to claim 1. Deibel and Monty do not explicitly teach a controller configured such that the liquid flow through said pump is in the range from 0.001 to 10 ml / min. However, Deibel prima facie case of obviousness exist. Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have been led to use a liquid flow rate of 3 ml / min to 10 ml / min. The benefit of this modification will provide an alternate flow rate that is suitable for treating tissue. Furthermore, the advantage of this range may allow the pump to conserve energy while treating the tissue (see MPEP 2144.05). 
Regarding claim 9, Deibel teaches wherein said spray nozzle comprises one liquid outlet (liquid supply lines 73 [0052-0053, FIG. 2]), and a plurality of gas outlets (gas supply lines 71 [0052-0053, FIG. 2]).
Regarding claim 10, Deibel teaches wherein each one of said plurality of gas outlets has a corresponding delivery tube (the gas supply plate comprises a plurality of gas chambers or tubes which are respectively connected to each of the gas supply lines or channels. The gas supply lines deliver the gas through the gas chambers and the gas is then ejected from the outlet of the multi-fluid nozzle [0022, 0025]), and 
further comprising a controller (control unit [0015, 0025]) configured to control the gas flow from each gas outlet independently of the other gas outlets (gas flow from each of the gas outlets can be controlled independently of other gas outlets [0025, 0030]).

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al., further in view of Mulcahey et al. (US 2015/0351822 A1).

The prior art by Mulcahey is analogous to Deibel, as they both teach fluid used for treating tissue during laser applications ([0065-0067]). 
Monty does not explicitly teach a controller configured to cause the liquid to be ejected from said liquid outlet with a low pressure in the range from 0.1 and 0.5 bar. However, Mulcahey teaches a controller configured to cause the liquid to be ejected from said liquid outlet with a low pressure in the range from 0.1 and 0.3 bar (liquid outlet with a low pressure ranging from 2 psi to 5 psi which can be converted to 0.1 bar to 0.3 bar [0049]). Mulcahey’s liquid outlet pressure range approaches the same range of liquid outlet pressure disclosed by Applicant. Based on the ranges being close, a prima facie case of obviousness exist. Therefore, a skilled artisan would have been lead to use a low pressure in the range from 0.1 and 0.5 bar for the liquid outlet. The advantage of this modification will provide an alternate liquid outlet pressure range for healing tissue during laser applications (see MPEP 2144.05).
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the spray nozzle suggested by Deibel in view of Monty to have the liquid outlet pressure range, as taught by Mulcahey. The benefit of this modification will allow for a more sufficient pressure used for healing tissue during laser applications. 

6 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al., further in view of Pasricha et al. (US Patent No. 5,846,235).
Regarding claim 6, Deibel in view of Monty suggest the apparatus according to claim 1. Deibel and Monty do not teach wherein said liquid outlet has an orifice, wherein said orifice has a diameter from 0.1 to 1 mm.
The prior art by Pasricha is analogous to Deibel, as they both teach spray nozzles used for cooling during laser treatment ([abstract]). 
Pasricha teaches wherein said liquid outlet has an orifice (orifice 40 [column 7 line 66]). Pasricha does not explicitly teach wherein said orifice has a diameter from 0.1 to 1 mm. However, wherein said orifice has a diameter from 0.28 to 0.34 mm ([column 7 lines 66-67]). The Examiner respectfully submits that a person having ordinary skill in the art may have been led to modify or further optimize the diameter of Pasricha’s orifice to range from about 0.1 to 1mm. The advantage of this modification will provide an alternate diameter range for the orifice that will allow fluid to sufficiently flow through outlet during treatment (see MPEP 2144.05).
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the spray nozzle suggested by Deibel in view of Monty with the orifice diameter range, as taught by Pasricha. The benefit of this diameter modification will allow for fluid to flow through the outlet rapidly. 

9. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al., further in view of Aljuri et al. (US 2017/0231655 A1).

The prior art by Aljuri is analogous to Deibel, as they both teach nozzles for fluid delivery to tissue ([abstract, 0045]). 
Aljuri does not explicitly teach a controller configured to operate said pump with a frequency from 0.1 to 1 kHz. However, Aljuri teaches a pump with a frequency from 50 to 200 Hz (50 to 200 Hz can be converted to 0.05 kHz to 0.2 kHz [0050]). Aljuri’s pump frequencies approach the range of frequencies disclosed by Applicant. Based on the ranges being merely close, a prima facie case of obviousness exist. Therefore, a skilled artisan would have been lead to use a frequency of 0.1 kHz to 0.2 kHz. The advantage of this modification will provide a higher pump frequency, while still maintaining a level that is sufficient enough for tissue treatment (MPEP 2144.05 I. Obviousness of Similar Ranges). 
Further, it would have been obvious to a skilled artisan to modify the pump suggested by Deibel in view of Monty with the pumping frequency, as taught by Aljuri. The benefit of this modification will allow for pumping frequency that is sufficient enough for tissue treatment. 

10. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al., further in view of Koop et al. (US Patent No. 6,451,007 B1).
Regarding claim 8, Deibel in view of Monty suggests the apparatus according to claim 1. Deibel and Monty do not explicitly teach a controller in communication with a 
The prior art by Koop is analogous to Deibel, as they both cooling of tissue during laser applications ([abstract]). 
Koop teaches a controller in communication with a temperature measuring unit which measures the temperature of the tissue (temperature sensor 137 measures temperature of tissue 118 [column 5 lines 48-49]) and the controller is configured is configured to regulate said pump and/or said at least one delivery tube according to the measured temperature of the tissue (pumping means from cooling nozzle are regulated based on temperature of tissue [column 5 lines 48-56]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the spray nozzle suggested by Deibel in view of Monty with a temperature sensor for tissue, as taught by Koop. The benefit of this modification will allow for cooling and preventing the tissue from overheating. 

11. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al., further in view of Altshuler (US Patent No. 6,709,269 B1).
Regarding claim 11, Deibel in view of Monty suggests the apparatus according to claim 9. Deibel and Monty do not explicitly teach wherein each gas outlet of said plurality of gas outlets is aligned to a different point within the treatment area and its surroundings. 

Altshuler teaches wherein each gas outlet of said plurality of gas outlets is aligned to a different point within the treatment area and its surroundings (FIGS. 7A and 7C show how the gas outlets / channels 17 and 18 align to a different point of the treatment area and its surroundings [column 7 lines 4-28]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the spray nozzle suggested by Deibel in view of Monty with gas outlets that align to different points within the treatment area, as taught by Altshuler. The benefit of this modification will allow for gas to spread to separate areas of the treatment site. 

12. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al., further in view of Neuberger (US 2003/0139735 A1).
Regarding claim 12, Deibel in view of Monty suggests the apparatus according to claim 1. Deibel teaches a laser system (paragraph 0006, laser system). However, Deibel and Monty do not explicitly teach the laser system including a handpiece, wherein the apparatus according to claim 1 is mounted on said handpiece.
The prior art by Neuberger is analogous to Deibel, as they both teach cooling fluids for tissue during laser treatment. 
 Neuberger teaches the laser system including a handpiece (handpiece 101 used to direct laser [0027-0028, FIG. 1]). 
. 

13. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al. and Neuberger, further in view of Yamazaki et al. (US 2004/0065846 A1).
Regarding claim 13, Deibel in view of Monty and Neuberger suggests the laser system according to claim 12. Deibel, Monty, and Neuberger do not teach wherein said apparatus is configured in such a way that the spray operation is synchronized with the laser pulses of the laser system. 
The prior art by Yamazaki is analogous to Deibel, as they both teach fluid being used to cool tissue during laser treatment ([0046]). 
Yamazaki teaches wherein said apparatus is configured in such a way that the spray operation is synchronized with the laser pulses of the laser system (the nozzle spray operation is synchronized / simultaneous with laser pulse [0046]. The laser is also a pulsed laser [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the laser system suggested by Deibel in view of Monty and Neuberger with a spray operation that is synchronized with .  

14. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel et al. in view of Monty et al. and Neuberger, further in view of Tankovich (US 2011/0160712 A1).
Regarding claim 14, Deibel in view of Monty and Neuberger suggests the laser system according to claim 12. Deibel, Monty, and Neuberger do not explicitly teach wherein a device which ejects a jet of cold air is additionally mounted on said handpiece. 
The prior art by Tankovich is analogous to Deibel, as they both teach cooling on tissue during laser treatment ([0014]). 
Tankovich teaches wherein a device which ejects a jet of cold air is additionally mounted on said handpiece (cooling system within the handpiece for ejecting cold air [0009]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the laser system suggested by Deibel in view of Monty and Neuberger with a cold air system, as taught by Tankovich. The benefit of this modification will allow for cold air treatment on tissue. 

15. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deibel in view of Monty and Neuberger, further in view of Paithankar et al. (US 2008/0215040 A1).

The prior art by Paithankar is analogous to Deibel, as they both teach cooling of tissue during laser treatment ([0041, 0043-0044]). 
Paithankar teaches a spacer with a fixed length for keeping the height of the spray nozzle above the treatment area approximately constant (spacer 225 with fixed length keeps handpiece above treatment area by acting as a distance gauge between the tissue and the handpiece [0041]. The handpiece acts as a laser [0041] and a cooling spray [0043-0044]), wherein the spacer is configured to contact a region of the tissue surface outside the treatment area (spacer 225 aids the practitioner in positioning the handpiece and can be positioned proximate, adjacent, spaced from or outside the target tissue / treatment area [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the laser system suggested by Deibel in view of Monty and Neuberger with the spacer taught by Paithankar. The benefit of adding Paithankar’s spacer to the laser system suggested by Deibel in view of Monty and Neuberger will allow for gauging the distance between the spray nozzle and the tissue.


Statement on Communication via Internet
16. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.
Conclusion
17. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792